Gilbert, J.
A motion to dismiss the bill of exceptions, made by the solicitor-general, must prevail in this case. It appears that counsel for the plaintiff in error mailed the bill of exceptions, after it had been duly certified, to the solicitor-general, who, upon receiving it in due course ■of mail, returned it, stating that he refused to acknowledge or waive service, because the bill of exceptions was not correct.' This was not such a sei'vice of the bill of exceptions as is contemplated by the statute. Civil Code (1910), § 6160; Crow v. State, 111 Ga. 645 (36 S. E. 858) ; Albritton v. Tygart, 139 Ga. 231 (77 S. E. 28).

Writ of error dismissed.


All the Justices concur, eoscept Pish, O. J., absent.